July 23, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                        WILMA REYNOLDS, Appellant

NO. 14-14-00080-CV                          V.

                        DAVID REYNOLDS, Appellee
                     ________________________________

       This cause, an appeal from the order denying appellant Wilma Reynolds’s
bill of review, signed January 22, 2014, was heard on the transcript of the record.
We have inspected the record and find no error in the trial court’s order. We order
the trial court’s order denying appellant Wilma Reynolds’s bill of review
AFFIRMED.

      We order appellant, Wilma Reynolds, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.